Citation Nr: 0509388	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1991.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa that denied the veteran's claim of entitlement to an 
increased disability rating for left ear hearing loss.  The 
denial of was duly appealed and the case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

The Board remanded the issues that are the subject of this 
decision in November 2003.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran manifests Level II hearing acuity in his left 
ear and his right ear is not service-connected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In an April 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the April 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in August 2001.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has been advised to submit or identify additional evidence in 
support of his appeal.  In the November 2004 Supplemental 
Statement of the Case, the Appeals Management Center (AMC) 
indicated that it had again reviewed the veteran's claims 
folder in its entirety.  Thus, the Board finds that the 
veteran received the same benefit of the RO's full 
consideration of the all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  As noted above, the Board remanded the matter in 
November 2003 to obtain any additional records identified by 
the veteran.  The RO has complied with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  It 
is also noted that the veteran's service department medical 
records are on file, as are relevant post-service records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2004).  There is no indication of outstanding records, 
nor is there a need for another VA medical opinion, given the 
thoroughness of the examination reports recently obtained by 
the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  For all the foregoing reasons, the 
Board concludes that VA's duties to assist the veteran have 
also been fulfilled.

Increased Rating - Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Left Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on an organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  The rating schedule establishes 11 
auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI (in 
38 C.F.R. § 4.85) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the vertical column appropriate for the numeric designation 
for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for 
the level for the ear having the poorer hearing acuity.  For 
example, if the better ear had a numeric designation of Level 
"V" and the poorer ear had a numeric designation of Level 
"VII" the percentage evaluation is 30 percent.  See 38 C. 
F. R. § 4.85.

The provisions of 38 C.F.R. § 4.86 (a) direct that in cases 
of exceptional hearing loss, i.e., when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for the hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86 (a) 
(2004).

The provisions of 38 C.F.R. § 4.86 (b) further provide that 
when the pure tone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
the hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2004).

Analysis

On the VA audiological evaluations in October 2000, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
10
10
20
12
LEFT
15
15
60
85
44

Speech audiometry on both occasions revealed speech 
recognition ability of 100 percent in the right ear and of 84 
percent in the left ear.

From Table VI of 38 C.F.R. 4.85, Roman Numeral II is derived 
for the left ear, based on 84 percent speech recognition 
ability and an average decibel loss of 44 decibels (dB).  The 
left ear is considered the poorer ear for 38 C.F.R. § 4.85's 
Table VII. Since the right ear is not service connected, a 
roman numeral I is used in Table VII of 38 C.F.R. 4.85.  A 0 
percent evaluation is derived from Table VII of 38 C.F.R. 
4.85 by intersecting row I, the better ear, with column II, 
the poorer ear.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  However, there is no evidence that the veteran's 
left ear hearing loss causes a marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated, and the veteran has not alleged 
the presence of such impairment.


ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


